Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 2 January 2020.
ALLOWABLE SUBJECT MATTER
Claim 2-5, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 9,11-13,15-16,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kanno (US PG PUB No. 2018/0247948)
As per claim 1, an apparatus for handling flash physical-resource sets, comprising:
a random access memory (RAM) (see Kanno FIG 1: 6), comprising a plurality of segments of temporary space (see Kanno FIG 1: 30,31,32), wherein each segment of temporary 
a processing unit (see Kanno FIG 1: 4), coupled to the RAM, arranged to operably access user data of a flash physical- resource set when executing program code of a Flash Translation Layer (FTL) (see Kanno [0069]); and
an address conversion circuit, coupled to the RAM, arranged to operably receive a memory address issued from the FTL (see Kanno e.g., [0071]), convert the memory address into a relative address of one segment of temporary space associated with the flash physical-resource set and output the relative address to the RAM for accessing a variable of the associated segment of temporary space (see Kanno [0139]).  
[A write requests proceeds by determining the namespace and storing the write data in an appropriate write buffer in the RAM (see Kanno [0275]), where writing data to the write buffer requires address the write buffer, the address of the write buffer taken as a relative address as recited in the claims.]
As per claim 6, the apparatus of claim 1,
 wherein each flash physical-resource set comprises a portion of channels (see Kanno [0066]: “channels”) and a portion of Logical Unit Numbers (LUNs) (See Kanno [0067]: “logical regions”).
As per claim 7, the apparatus of claim 1, comprising: 
a flash interface (see Kanno FIG 1: 13), coupled to the processing unit, wherein the FTL drives the flash interface to access user data of the flash physical-resource set according to the accessed variable (see Kanno [0071]: “LUT”).
As per claim 9, a method for handling flash physical-resource sets, performed by a processing unit when loading and executing program code of a flash translation layer, comprising: 
during a performance of an operation, after writing a number corresponding to a physical- resource set into a set-selection register of an address conversion circuit (see Kanno [0084]),
[The location where the namespace ID is stored is taken as a set-selection register as recited in the claims.]  
sending a memory address for a variable value to be read or written into the address conversion circuit, thereby enabling the address conversion circuit to convert the memory address into a relative address corresponding to allocated space for the physical-resource set and output the relative address to a random access memory (RAM) (see Kanno [0139]); and  
[A write requests proceeds by determining the namespace and storing the write data in an appropriate write buffer in the RAM (see Kanno [0275]), where writing data to the write buffer requires address the write buffer, the address of the write buffer taken as a relative address as recited in the claims.]
 reading the variable value from the relative address of the RAM, or writing the variable value into the relative address of the RAM (see Kanno [0275]).
As per claim 11, the method of claim 9, 
wherein the RAM comprises a plurality of segments of temporary space and each segment of temporary space stores variables associated with a specific flash physical-resource set (see Kanno [0106] and FIG 2: 60, 61,62)
As per claim 12, the method of claim 9, comprising:
during the performance of the operation, driving a flash interface to access user data of the physical-resource set according to the variable value (see Kanno [0275])
As per claim 13, a non-transitory computer program product for handling flash physical-resource sets when executed by a processing unit, the non-transitory computer program product comprising program code of a flash translation layer (FTL) to:
during a performance of an operation, after writing a number corresponding to a physical-resource set into a set-selection register of an address conversion circuit (see Kanno [0084]),
[The location where the namespace ID is stored is taken as a set-selection register as recited in the claims.]  
send a memory address for a variable value to be read or written into the address conversion circuit, thereby enabling the address conversion circuit to convert the memory address into a relative address corresponding to allocated space for the physical-resource set and output the relative address to a random access memory (RAM) (see Kanno [0139]); and  
[A write requests proceeds by determining the namespace and storing the write data in an appropriate write buffer in the RAM (see Kanno [0275]), where writing data to the write buffer requires address the write buffer, the address of the write buffer taken as a relative address as recited in the claims.]
read the variable value from the relative address of the RAM, or writing the variable value into the relative address of the RAM  (see Kanno [0275]).
As per claim 15, the non-transitory computer program product of claim 13, 
wherein the RAM comprises a plurality of segments of temporary space and each segment of temporary space stores variables associated with a specific flash physical-resource set  (see Kanno [0106] and FIG 2: 60, 61,62)
As per claim 16, the non-transitory computer program product of claim 13, comprising program code of the FLT to:
during the performance of the operation, drive a flash interface to access user data of the physical-resource set according to the variable value (see Kanno [0275])
As per claim 20, the non-transitory computer program product of claim 13, 
wherein each flash physical-resource set comprises a portion of channels (see Kanno [0066]: “channels”) and a portion of Logical Unit Numbers (LUNs) (See Kanno [0067]: “logical regions”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US PG PUB No. 2018/0247948) in view of  Arai (US PG PUB No. 2016/0342545)
As per claim 8, the apparatus of claim 7,
However, Kanno does not expressly disclose but in the same field of endeavor Arai discloses
 wherein the user data is accessed during a performance of an operation being associated with an I/O command read from a submission queue, or being a background operation irrelevant from a host (see Arai FIG 3: 201 and [0058])
It would have been obvious before the effective fling date of the invention to further implement a submission queue as taught by Arai.
The suggestion/motivation for doing so would have been for the benefit of NVMe (see Arai [0058]).
Therefore it would have been obvious before the effective filing date of the invention to further implement a submission queue as taught by Arai for the benefit of NVMe to arrive at the invention as specified in the claims. 
As per claim 10, the method of claim 9, 

wherein the operation is associated with an I/O command read from a submission queue, or is a background operation irrelevant from a host (see Arai FIG 3: 201 and [0058])
 (see Arai FIG 3: 201 and [0058])
It would have been obvious before the effective fling date of the invention to further implement a submission queue as taught by Arai.
The suggestion/motivation for doing so would have been for the benefit of NVMe (see Arai [0058]).
Therefore it would have been obvious before the effective filing date of the invention to further implement a submission queue as taught by Arai for the benefit of NVMe to arrive at the invention as specified in the claims.
As per claim 14, the non-transitory computer program product of claim 13, 
However, Kanno does not expressly disclose but in the same field of endeavor Arai discloses
wherein the operation is associated with an I/O command read from a submission queue, or is  a background operation irrelevant from a host (see Arai FIG 3: 201 and [0058])
-	(see Arai FIG 3: 201 and [0058])
It would have been obvious before the effective fling date of the invention to further implement a submission queue as taught by Arai.
The suggestion/motivation for doing so would have been for the benefit of NVMe (see Arai [0058]).
.
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2012/0066447 FIG 8: 722: storing state information on a flash memory group basis in a RAM (see FIG 6: 172).
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137